John Frymyer, the defendant in error, died after the submission of this cause, but before the opinion was approved by this court. The *Page 178 
death of the defendant in error has been suggested to this court for the first time and proved to have occurred after submission of the cause, and before the approval of the opinion by the court. While the fact of said death between the submission and decision does not impair the validity of the judgment, in order to preserve all rights thereunder, said judgment is hereby set aside, said opinion and mandate recalled, and the clerk of this court is directed to refile said opinion and enter the judgment of this court in said cause nunc pro tunc, as of the date when said cause was submitted. Goldsborough et al. v. Hewitt, 26 Okla. 859, 110 P. 906.
By the Court: It is so ordered.
Note. — See 1 C. J. p. 169.